FILED
Jan 11, 2019
02:44 PM(CT)

TENNESSEE COURT OF
WORKERS' COMPENSATION
CLAIMS

 

TENNESSEE BUREAU OF WORKERS’ COMPENSATION
IN THE COURT OF WORKERS’ COMPENSATION CLAIMS

AT JACKSON

SHARON SPRAGGINS, ) Docket No. 2018-07-0133
Employee, )

Vv. )

DELTA FAUCET, ) State File No. 52117-2017
Employer, )

and )

MASCO CORPORATION, ) Judge Amber E. Luttrell
Carrier. )

 

COMPENSATION HEARING ORDER

 

This matter came before the Court on December 6, 2018, for a Compensation
Hearing. The legal issues are: (1) whether Ms. Spraggins suffered a compensable carpal
tunnel syndrome injury arising primarily out of her employment; and (2) if so, whether
she is entitled to past medical expenses, temporary disability benefits, and permanent
partial disability benefits. For the reasons below, the Court holds Ms. Spraggins
established a compensable injury by a preponderance of the evidence and sustained a
permanent partial disability of two percent to the body as a whole. In addition Ms.
Spraggins is entitled to past and future medical benefits and unpaid temporary total
disability benefits.

History of Claim

Ms. Spraggins works for Delta Faucet as an assembler. On July 11, 2017, she
reported a gradually occurring injury to her right arm from assembling bathroom faucets
on line 32 in the DST department. Before starting on line 32, Ms. Spraggins worked as a
floater in the monitor assembly department, which she performed without difficulty for
four years.

Ms. Spraggins testified that in May 2017, she voluntarily transferred from the
monitor assembly department to the DST department to cross-train for additional
experience and greater job security. She described the DST department as more repetitive
and difficult than monitor assembly. She stated she trained on line 22 assembling kitchen
faucets for four weeks. She worked eight- to nine-hour shifts and rotated positions every

1
thirty mimutes. In June, Ms. Spraggins graduated from the training line and began work
on line 32 assembling various models of bathroom faucets. She started experiencing
problems in her right hand consisting of pain, swelling, tingling, and inability to sleep.
Ms. Spraggins encountered the most difficulty working at station one, which required her
to place a silver bullet on the end of a piece of conduit and manually force it through the
faucet to the other end. She also described some difficulty in other stations manually
“starting screws” before she would drill them in the rest of the way. She assumed she just
needed to adjust to the position and attempted to cope with the symptoms but was
eventually unable to do so and reported her injury on July 11.

Two days later, Ms. Spraggins completed an accident report. She noted gradually
worsening pain from “pushing in on the faucet.” (Ex. 4.) Delta Faucet provided a panel of
physicians, and Ms. Spraggins chose Physician’s Quality Care.

Treatment

According the medical records, Ms. Spraggins saw Dr. Peter Gardner at
Physician’s Quality Care three times in July. She reported pain and swelling in her right
hand, which she associated with applying too much force when assembling faucets at
work. On exam, Dr. Gardner noted moderate right hand swelling and pain with excessive
gripping. He diagnosed a “strain of unspecified muscle, fascia, and tendon and wrist and
hand level” following a work accident. Throughout treatment, he prescribed medication,
assigned light-duty work restrictions, and ordered physical therapy for her noted work
injury. In response to a causation letter from a claims adjuster, Dr. Gardner circled “no”
when asked if Ms. Spraggins’ need for treatment arose primarily out of and in the course
and scope of her employment. Delta Faucet later denied the claim, and she sought
continued treatment from unauthorized providers.

Ms. Spraggins next saw her primary care physician, Dr. Beryl Yancy, for her
complaints. Dr. Yancy ordered an EMG/nerve conduction study, which indicated
moderate carpal tunnel syndrome. She assigned light-duty work restrictions and referred
Ms. Spraggins to an orthopedic specialist. Based on Dr. Yancey’s referral, Ms. Spraggins
visited Drs. John Arnold and James Calendruccio, both orthopedists, but was ultimately
referred to Dr. Michael Dolan, an orthopedic hand specialist.’

On December 18, Ms. Spraggins saw Dr. Dolan and reported right hand pain,
numbness, tingling, and “night-waking.” Dr. Dolan found she had a very positive Tinel’s
sign and allodynia to light touch in her median nerve distribution. He diagnosed right
carpal tunnel syndrome with allodynia and recommended surgery the same day. Ms.
Spraggins agreed and underwent carpal tunnel release surgery.

 

' The records indicated that before seeing Dr. Dolan, Ms. Spraggins saw another physician Dr. Michael
Cobb in the same practice and reported a consistent history of pushing conduits into faucets.

2
Following surgery, Ms. Spraggins returned to Dr. Dolan’s office for follow-up
treatment with Drew Freeman, FNP. He took her off work or assigned restrictions, which
Delta Faucet did not accommodate. Therefore, Ms. Spraggins drew short-term disability
benefits while off work. On February 23, 2018, Ms. Spraggins indicated she was ready to
return to work, and FNP Freeman released her p.r.n. to full-duty work. Ms. Spraggins
returned to Delta Faucet on February 27, and submitted several requests for a transfer, but
Delta Faucet denied her requests and returned her to line 32.

Almost one month following her return to work, Ms. Spraggins returned to FNP
Freeman and reported that her pain had returned. He referred her to a pain specialist in
his office, but she was unable to treat with him for financial reasons.

Ms. Spraggins later sought an independent medical evaluation with Dr. Samuel
Chung. The parties took the depositions of Dr. Dolan and Dr. Chung and introduced the
following testimony.

Physicians’ Testimony

a. Dr. Dolan’

Dr. Dolan testified regarding his December 18 visit with Ms. Spraggins where he
diagnosed carpal tunnel syndrome with allodynia and performed a surgical release. He
stated, “She was so miserable that I released her the same day just to get her some relief,
and she got better.” He also summarized her follow-up treatment with FNP Freeman,
stated her recovery was longer than normal because of her allodynia, and confirmed Ms.
Spraggins was not treated under workers’ compensation.

Regarding causation, Dr. Dolan testified based on his expert opinion, but he did
not state his opinion was made within a reasonable degree of medical certainty. Delta
Faucet’s counsel asked Dr. Dolan to assume that Ms. Spraggins first reported her
problems on July 11 and associated her symptoms with her work on line 32. Counsel
further asked Dr. Dolan to assume that Ms. Spraggins did not start her job on line 32 until
July 11, and he asked if her work on line 32 for one day primarily caused her carpal
tunnel condition. Dr. Dolan responded no.

Dr. Dolan could not say whether Ms. Spraggins’ carpal tunnel syndrome was acute
or gradually occurring. He stated, “I don’t know that it’s either of those. I don’t think we
really know what causes carpal tunnel.” He explained it used to be a medical fact that
repetitive trauma caused carpal tunnel syndrome; however, he stated more recent data
indicated it is from underlying conditions. Dr. Dolan agreed Ms. Spraggins did not have
comorbidities for carpal tunnel such as diabetes, rheumatoid arthritis, thyroid problems,
or pregnancy. Dr. Dolan acknowledged “her work is part of the story,” but could not say

 

* Dr. Dolan is a board-certified orthopedic surgeon who specializes in hand and wrist surgery.

3
it was the primary cause. He said work brings on the symptoms but is not the cause. He
further concluded repetitive trauma does not exist. He attributed her carpal tunnel
syndrome to morbid obesity. However, neither Dr. Dolan’s note or operative report, nor
the records of FNP Freeman mentioned obesity or Ms. Spraggins’ height, weight, or
BMI.

On cross-examination, Dr. Dolan testified Ms. Spraggins was very honest with
him. He agreed that she was asymptomatic before her work at Delta Faucet and that after
surgery, her symptoms of numbness and tingling improved. He stated that it would not
matter how long she worked or what she did at Delta Faucet because he would never
conclude that her work primarily caused her carpal tunnel syndrome.

Regarding impairment, Dr. Dolan disputed the accuracy of Dr. Chung’s use of the
AMA Guides Table 15-21 for peripheral neuropathy for rating carpal tunnel syndrome.
He testified that Table 15-23 (page 449) for entrapment/compression neuropathy
impairment is the correct table for rating carpal tunnel syndrome. Dr. Dolan explained
that carpal tunnel is different than a peripheral nerve injury. He stated, “if you cut your
median nerve in half, your recovery is not the same as if your nerve is compressed in
your carpal tunnel. Even though they are both median neuropathy, they are absolutely not
the same.” Had he found Ms. Spraggins’ carpal tunnel to have primarily arisen from the
work, he would have used Table 15-23, the carpal tunnel table, and assigned a two-
percent impairment to the body using a Grade 1 modifier for conduction delay and based
on intermittent symptoms with a normal exam.

Finally, Dr. Dolan testified that his office’s treatment was reasonable and
necessary for Ms. Spraggins’ carpal tunnel syndrome, and his bills and those of Jackson
Madison County General Hospital, attached as exhibits to his deposition, are consistent
with the charges of other surgeons in this area.

b. Dr. Chung*

Dr. Chung performed an independent medical evaluation in June 2018. Before
seeing her, he reviewed her complete treatment records from Drs. Gardner, Yancy,
Armold, Calandruccio, Cobb, Dolan, and FNP Freeman. Dr. Chung took a history from
Ms. Spraggins of her job tasks repetitively using her hands to manipulate and adjust parts
while assembling parts at Delta Faucet. She described significant physical stress in her
wrists and hands assembling the parts. Dr. Chung testified she began to experience
significant pain and swelling in her right hand and wrist performing the work and
reported it on July 11.

 

> Dr. Chung is board-certified in physical medicine and rehabilitation and in independent medical
evaluations.
Dr. Chung summarized Ms. Spraggins’ extensive treatment and testified that after
recovery from surgery, she still has some numbness, pain, hand weakness, and loss of
ability to manipulate her hand. She reported difficulty doing her job because of pain and
decreased overall hand function.

Dr. Chung testified that Ms. Spraggins had no comorbidities for carpal tunnel. He
also saw no evidence of direct trauma or fractures to her wrist that might cause carpal
tunnel. On exam, Dr. Chung found a decrease in monofilament testing in the nght median
nerve distribution, which indicated sensation loss. She measured four out of five grip

strength.

Regarding causation, Dr. Chung testified within a reasonable degree of medical
certainty that, after considering all causes, Ms. Spraggins’ work activities of gripping,
prying, and adjusting parts were the primary cause of her carpal tunnel syndrome. He
further stated her work injury caused greater than fifty percent of her condition.

Regarding impairment, Dr. Chung used Table 15-21 of the AMA Guides, Sixth
Edition, for peripheral neuropathy impairment to calculate Ms. Spraggins’ rating. After
applying the grade modifiers, he assigned eight-percent impairment to the right upper
extremity, which converted to a five-percent anatomic rating to the body as a whole. Dr.
Chung acknowledged he did not use Table 15-23 in the Guides designated for entrapment
neuropathies like carpal tunnel injuries. He explained the median nerve is a peripheral
nerve and stated the peripheral nerve section was adequate to assign impairment for her
injury. In explaining his method, Dr. Chung referenced Example 15-16 in the Guides,
where the authors used the peripheral neuropathy table for an axillary nerve injury. He
testified he disagreed with the authors of the Guides for providing a separate rating
process for carpal tunnel rather than using the more general peripheral neuropathy section
for all peripheral nerve injuries.

 

Dr. Chung acknowledged that, to assign the same rating using Table 15-23 for
compression/entrapment neuropathy, Ms. Spraggins would have required severe atrophy
or weakness, axon loss, and constant numbness. Dr. Chung agreed that she did not have
those findings.

Additional hearing testimony

Ms. Spraggins testified she continues to work on line 32 with ongoing symptoms
of swelling, pain, cramping, and loss of grip. She stated her line leader knows she has
difficulty performing the job, and coworkers fill in for her on station one because of her
problems. After work, Ms. Spraggins ices her hand and sleeps in a brace. She experiences
some relief when she is off work on weekends.*

 

* The parties agreed Ms. Spraggins’ treating physicians took her off work or assigned restrictions that
Delta Faucet did not accommodate from September 7, 2017, through February 26, 2018, a total of twenty-

5
Delta Faucet disputed both medical causation and the timeline surrounding Ms.
Spraggins’ transition to line 32. To rebut her testimony, Delta Faucet offered the
testimony of David Pearcy, the EHS and safety manager. While she maintained she
trained on line 22 in May 2017 and started working on line 32 in June, Mr. Pearcy
testified Ms. Spraggins first shadowed a coworker on line 32 on July 5 or July 7 and did
not start working line 32 until July 11, the same day she reported her injury. However, he
had no documentation that indicated she started on July 11; he stated it was based on his
review of clock codes and talking to supervisors. On cross-examination, Mr. Pearcy
acknowledged that Ms. Spraggins indicated on the July 13 accident report that her
symptoms worsened gradually, and he agreed that would not make sense if her symptoms
first started on July 11. Mr. Pearcy further acknowledged that Ms. Spraggins trained on
line 22 in DST in May, and he conceded he did not know what she did in June.

On rebuttal, Ms. Spraggins testified she was certain that she trained in May,
started line 32 in June, and she coped with her symptoms until she reported the injury on
July 11.

Regarding the nature of the work, Mr. Pearcy testified the monitor assembly
department consists mainly of packing boxes, whereas DST involves fully assembling
faucets. Finally, Mr. Pearcy testified Dr. Chung’s description of Ms. Spraggins’ duties
was consistent with the DST department.

Findings of Fact and Conclusions of Law

At a compensation hearing where the injured employee has arrived at a trial on the
merits, the employee must establish by a preponderance of the evidence that she is
entitled to the requested benefits. Willis v. All Staff; 2015 TN Wrk. Comp. App. Bd.
LEXIS 42, at *18 (Nov. 9, 2015); see also Tenn. Code Ann. § 50-6-239(c)(6) (2018).

Compensability

To be compensable, Ms. Spraggins must show her alleged injury arose primarily
out of and in the course and scope of her employment and was caused by an incident, or
specific set of incidents, identifiable by time and place of occurrence. Further, she must
show, “to a reasonable degree of medical certainty that [her alleged work injury]
contributed more than fifty percent (50%) in causing the . . . disablement or need for
medical treatment, considering all causes.” The term “reasonable degree of medical
certainty” means that “in the opinion of the physician, it is more likely than not

 

four weeks and four days. She returned to work on February 27, 2018. Should the Court award temporary
total disability benefits, the parties agreed Ms. Spraggins drew short-term disability benefits in the total
amount of $6,263.57 through Delta Faucet’s fully-funded disability plan for which it is entitled to an
offset. Ms. Spraggins argued she is entitled to temporary total disability benefits totaling $13,096.82
minus a short-term disability credit of $6,263.57, for a balance of $6,833.25.

6
considering all causes, as opposed to speculation or possibility.” See generally Tenn.
Code Ann. § 50-6-102(14). Thus, causation must be established by expert medical proof.

The threshold question is whether Ms. Spraggins established by a preponderance
of the evidence a specific incident or set of incidents to her right hand/wrist, identifiable
by time and place of occurrence. The Court finds she did. Based on its direct observation
of her, the Court finds Ms. Spraggins was steady, forthcoming, and honest in her
testimony regarding the timeline of her job duties, symptoms, and condition and finds her
extremely credible. Kelly v. Kelly, 445 S.W.3d 685, 694-695 (Tenn. 2014). She testified
she transferred to the DST department in May 2017 and trained on line 22. After four-
weeks of training, she graduated to line 32 in June making bathroom faucets and began
experiencing pain, swelling, tingling, and inability to sleep. She specifically testified to
difficulty forcefully pushing conduit through the faucets on station one. She attempted to
cope with her symptoms and adjust to her new position, but was unable to do so and
reported her injury on July 11.

Delta Faucet attempted to rebut her testimony with that of Mr. Pearcy, who stated
she did not begin work on line 32 until July 11. However, Mr. Pearcy’s explanation of
how he determined this information was somewhat vague, and he had no documentation
to support a July 11 start date. Mr. Pearcy did not know where she worked during the
month of June, and he admitted the accident report indicated she reported the injury on
July 11, but it had been gradually worsening over time. Mr. Pearcy acknowledged Ms.
Spraggins never stated that her symptoms first began on July 11. Thus, the Court is not
persuaded by his testimony and holds Ms. Spraggins proved a specific set of incidents to
her right hand and wrist working on line 32.

The Court now turns to whether Ms. Spraggins established her condition and need
for treatment arose primarily out of her employment. To resolve this dispute, the Court
must consider the competing expert opinions in addition to the lay proof.

In analyzing the opinions of the physicians, the Court notes Dr. Dolan was not a
panel-selected treating physician; thus, his opinion is not entitled to a statutory
presumption of correctness. See Tenn. Code Ann. § 50-6-102(14)(E). A trial court has the
discretion to choose which expert to accredit when there is a conflict of expert opinions
and no statutory presumption exists. Brees v. Escape Day Spa & Salon, 2015 TN Wrk.
Comp. App. Bd. LEXIS 5, at *14 (Mar. 12, 2015). In evaluating conflicting expert
testimony, a trial court may consider, among other things, “the qualifications of the
experts, the circumstances of their examination, the information available to them, and
the evaluation of the importance of that information through other experts.” Jd.

Applying the first factor, the Court notes both are experienced physicians. Dr.
Dolan is a board-certified orthopedic hand surgeon; Dr. Chung is board-certified in
physical medicine and rehabilitation as well as in independent medical evaluations. The

7
Court finds that both doctors are well qualified, and the differences in their qualifications
are not determinative. The Court further notes that both physicians only saw Ms.
Spraggins once.

The Court turns to the doctors’ testimony regarding their causation opinions.

Considering Dr. Dolan’s testimony, Delta Faucet asked him to assume Ms.
Spraggins started work on line 32 and reported an injury on the same date, July 11. This
is factually inaccurate based on this Court’s above findings. Therefore, his opinion that
her work for one day did not primarily cause her carpal tunnel was unfounded.
Nevertheless, Dr. Dolan went on to testify it would not matter how long Ms. Spraggins
worked for Delta Faucet or what she did. He would never conclude that her carpal tunnel
was primarily caused by her work.

Dr. Dolan believed Ms. Spraggins was honest and had no symptoms before her
work at Delta Faucet. He emphasized, “Her work is part of the story,” and “work brings
on the symptoms, but is not the cause.” Instead, Dr. Dolan testified the cause of Ms.
Spraggins’ carpal tunnel syndrome was morbid obesity. The Court finds this testimony
troubling because it appears unsupported by his own records. Notably, Dr. Dolan only
saw Ms. Spraggins once, and there is no mention of morbid obesity or even her height,
weight, or BMI in his December 18 record, operative report, and FNP Freeman’s records.
Moreover, no other physicians attributed Ms. Spraggins’ condition to obesity. Lastly, Dr.
Dolan did not testify that his causation opinion was within a reasonable degree of medical
certainty.

In contrast, Dr. Chung testified within a reasonable degree of medical certainty
that, after considering all causes, Ms. Spraggins’ work activities she described to him
assembling faucets were the primary cause of her carpal tunnel syndrome and need for
treatment. He further stated her injury caused greater than fifty percent of her carpal
tunnel condition. It appears to the Court that Dr. Chung, unlike Dr. Dolan, reviewed Ms.
Spraggins’ complete treatment records from all providers, which contained her history of
the specific problems she encountered working on line 32. Moreover, Mr. Pearcy
confirmed in his testimony that the work activities Dr. Chung testified Ms. Spraggins
performed were consistent with her job in the DST department. Dr. Chung determined
Ms. Spraggins had no comorbidities for carpal tunnel syndrome, and he did not testify to
or note in his record any finding of obesity.

Significantly, Tennessee law has long held that medical proof is not to be “read
and evaluated in a vacuum” but, instead “must be considered in conjunction with the lay
testimony of the employee as to how the injury occurred and the employee’s subsequent
condition.” Thomas v. Aetna Life and Cas. Co., 812 8.W.2d 278, 283 (Tenn. 1991).

Here, based on Ms. Spraggins’ credible testimony combined with the totality of

8
the medical proof, the Court finds Dr. Chung offered the more probable and persuasive
explanation and holds Ms. Spraggins’ carpal tunnel syndrome and her need for treatment
arose primarily out of her employment.

Extent of disability

Having found Ms. Spraggins sustained a compensable injury, the Court turns to
the extent of her permanent partial disability and considers the competing impairment
opinions.

Dr. Dolan testified Table 15-23 (p. 449) of the Guides for entrapment/compression
neuropathy impairment is the correct table to rate carpal tunnel injuries and assigned a
two-percent impairment to the body based on that table. Dr. Chung disagreed and used
Table 15-21 (p. 438) for peripheral neuropathy, and he assigned a five-percent
impairment to the body.

 

On this point, the Court finds Dr. Dolan’s testimony more persuasive. He testified
that carpal tunnel syndrome is different from a peripheral nerve injury. He stated, “if you
cut your median nerve in half, your recovery is not the same as if your nerve is
compressed in your carpal tunnel. Even though they are both median nerve neuropathy,
they are absolutely not the same.” Moreover, the authors of the Guides specifically
included a separate section to rate entrapment/compression neuropathies. In Table 15-21,
used by Dr. Chung, the authors explicitly direct physicians to the
entrapment/compression neuropathy table for rating carpal tunnel syndrome. In sum,
upon consideration of the preponderance of the evidence, the Court holds Dr. Dolan’s
impairment opinion is the accurate rating and sets the anatomic rating at two-percent to
the whole person. Accordingly, Ms. Spraggins is entitled to permanent partial disability
of nine weeks at her stipulated compensation rate of $533.01, for a total of $4,797.09.

 

The Court further holds Ms. Spraggins established she is entitled to temporary
total disability benefits for the time her treating physicians took her off work or assigned
light-duty restrictions that Delta Faucet did not accommodate from September 7, 2017,
through February 26, 2018, a total of twenty-four weeks and four days. At her
compensation rate of $533.01, she is entitled to $13,096.82 in temporary total disability
benefits. By stipulation, Delta Faucet is entitled to an offset in the amount of $6,263.57
for the short-term disability benefits paid to Ms. Spraggins, leaving her a balance of
$6,833.25.

Medical benefits

Finally, the Court holds Ms. Spraggins established by a preponderance of the
evidence that her medical bills incurred for treatment of her carpal tunnel syndrome were
reasonable and necessary for her work injury. Thus, Delta Faucet shall satisfy Ms.
Spraggins’ medical bills owed to Dr. Dolan’s office and Jackson Madison County

9
General Hospital. See Tennessee Code Annotated section 50-6-204. Finally, the Court
holds Ms. Spraggins is entitled to reasonably necessary future medical treatment under
Tennessee Code Annotated section 50-6-204 with an orthopedic specialist selected from
a panel of physicians.

IT IS, THEREFORE, ORDERED as follows:

iF
2.

3.

7

ENTERED January 11, 2019.

Delta Faucet shall pay permanent partial disability benefits of $4,797.09.
Delta Faucet shall pay temporary total disability benefits of $6,833.25.

Delta Faucet shall satisfy Ms. Spraggins’ medical bills owed to Dr. Dolan’s office
and Jackson Madison County General Hospital under Tennessee Code Annotated
section 50-6-204.

Delta Faucet shall provide future medical benefits under Tennessee Code
Annotated section 50-6-204. It shall provide Ms. Spraggins a panel of orthopedic
specialists from which she may select her treating physician unless she elects to
continue treatment with Dr. Dolan.

Ms. Spraggins’ attorney is entitled to a twenty-percent fee of the total award under
Tennessee Code Annotated section 50-6-226(a)(1). He may submit a motion for
discretionary costs, unless the parties reach an agreement on this issue.

Delta Faucet shall pay $150.00 costs to the Court Clerk within five business days
under Tennessee Compilation Rules and Regulations 0800-02-21-.07. It shall also
file a Form SD-2 within ten business days of this order becoming final.

Absent an appeal of this order, it shall become final thirty days after issuance.

 

Court of Workers’ Compensation Claims

10
APPENDIX

Stipulated Findings of Fact:5
1. Ms. Spraggins reached maximum medical improvement on February 23, 2018.
2. Ms. Spraggins returned to Delta Faucet earning the same or greater rate of pay.
3. Ms. Spraggins’ compensation rate is $533.01.

Exhibits:
1. Dr. Dolan’s deposition (with exhibits)
2. Dr. Chung’s deposition (with exhibits)
3. Group disability claim and payment information
4. Delta Faucet Report of Injury or Illness

Technical record:

Petition for Benefit Determination

Dispute Certification Notice

Request for Scheduling Hearing

Scheduling Order

Dispute Certification Notice (post-discovery)
Employee’s List of Witnesses and Exhibits
Pre-Compensation Hearing Statement

SAS eS YN eR

CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of this Order was sent to the following
recipients by the following methods of service on January 11, 2019.

 

 

 

 

 

 

 

Name Via Email | Service sent to:

Edward L. Martindale, Jr., x edwardlmartindale@gmail.com
Employee’s Counsel rachalmwallace@gmail.com
Hailey David, x davidh@waldrophall.com
Employer’s Counsel smithj@waldrophall.com

 

 

Penny Shrum, Clerk of Court
Court of Workers’ Compensation Claims
WC.CourtClerk@tn.gov

 

> For brevity, the Court only listed those stipulated facts relevant to the Court’s holding. The complete
stipulated findings of fact are contained in the Pre-Compensation Hearing Statement included in the
Technical Record as Ex. 7.

11